Citation Nr: 1645978	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  14-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1961 to March 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's bilateral hearing loss was incurred during service.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus was incurred during service.


CONCLUSIONS OF LAW

1.  The requirements for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The requirements for establishing entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts was caused by in-service noise exposure.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309 (a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).

In order to establish service connection there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

Moreover, where a veteran served continuously for 90 days or more during  a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including sensorineural hearing loss, tinnitus, and other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307, 3.309 (2015); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Hearing Loss
      
The evidence of record contains a current diagnosis of bilateral hearing loss which meets the criteria for a hearing disability for VA purposes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

With respect to an in-service event or injury, the Veteran testified at an August 2014 Board hearing that he was exposed to explosive noise from jet engines during service.  Specifically, the Veteran testified that he was exposed to explosive noise daily while loading missiles at the Pacific Missile Range at Point Mugu, California and noise from jet engines, and triple A gun batteries when he was at sea.  At Point Mugu the Veteran reportedly wore hearing protection, however, he testified that the hearing protection was not sufficient to block out the explosive sound of the jet engines.  The Veteran is competent to describe the facts of circumstances of what he experienced during service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).
Service personnel records confirm that the Veteran served at the Pacific Missile Range at Point Mugu, California from September 1961 to October 1963.  The Veteran was then transferred to Attack Squadron 164, where he served from October 1963 to March 1965.  The Veteran's military occupational specialty (MOS) was an Aircraft Armament Mechanic.  Additionally, a history of Attack Squadron 164 reflects that it participated in strikes against targets in North Vietnam in February 1965.  Accordingly, the Board finds the Veteran's competent statements to be credible evidence of in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Caluza v. Brown, 7 Vet App. 498, 506 (1995).  Thus, the remaining question is whether the Veteran's current hearing loss is related to his in-service noise exposure.  

A review of the Veteran's service treatment records reveals an entrance examination from June 1961, indicating that the Veteran underwent a whispered voice test at enlistment.  Audiometry testing was not completed.  A March 1965 separation examination audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
15 (25)
15 (20)
LEFT
5 (20)
5 (15)
0 (10)
20 (30)
20 (25)
  
[The figures in parentheses in the above chart represent ISO (ANSI) units, and are provided for data comparison purposes.]

The Veteran underwent a VA examination in November 2010, during which he reported he had to ask people to repeat themselves.  The Veteran reported his service history loading missiles aboard aircraft and his military noise exposure from jet engines, missiles, rockets, and other noises associated with his military service. The examiner indicated she could not provide an opinion regarding whether the Veteran's hearing loss was related to his service because she had not been given service records to review.

In a December 2010 addendum opinion, the November 2010 VA examiner reviewed the Veteran's claims file and noted that service treatment records showed mild high frequency hearing loss in the left ear and borderline high frequency hearing loss in the right ear with unknown etiology at discharge.  The examiner reported, however, that she could not determine whether hearing loss was pre-existing, since audiometry testing was not completed at service entrance.  The examiner also noted it was possible the Veteran's hearing changed while in service; however, without an induction audiogram an opinion would be mere speculation.

During the August 2014 Board hearing, the Veteran testified that his hearing difficulty began shortly after returning to the United States from the Vietnam War.  The Veteran is competent to attest to the presence of observable symptoms, such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran is presumed to be of sound condition when enrolled in service except as to defects noted on his entrance examination.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  As no hearing loss was noted on the Veteran's entrance examination, the Veteran is presumed sound as to his hearing acuity at enlistment.  The December 2010 addendum opinion notes that the Veteran's discharge audiogram revealed some high frequency hearing loss.  The Board also finds that the Veteran's testimony regarding continued symptoms of decreased hearing ability since service is both competent and credible and places great weight of probative value on them.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.  Hence, the Board resolves any doubt in favor of the Veteran, and concludes that service connection for bilateral hearing loss is granted.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Tinnitus
      
The Veteran testified at an August 2014 Board hearing that he currently experiences ringing in his ears; he testified he experienced ringing in his ears shortly after his return from the Vietnam War, and the ringing grew louder over time.  The Veteran is competent to testify to the presence of observable symptoms, such as ringing in his ears.  See Layno, 6 Vet. App. at 469-70.  Therefore, the evidence establishes he has a current diagnosis of tinnitus. 

The Veteran asserts that his current tinnitus was caused by in-service noise exposure.  As the Board has already found the record contains credible evidence of in-service noise exposure, the only remaining question is whether the Veteran's current tinnitus is related to service.

On November 2010 VA audiological examination, the Veteran reported experiencing constant tinnitus for a long time.  The November 2010 VA examiner noted that the tinnitus was at least as likely as not a symptom associated with hearing loss.  In a December 2010 addendum opinion, the November 2010 VA examiner indicated that she was unable to provide an opinion as to the etiology of the Veteran's tinnitus because the Veteran did not report a specific onset or circumstance for tinnitus.

Ultimately, the Veteran has competently and credibly asserted that he experienced ringing in his ears shortly after his return from the Vietnam War, has claimed a continuity of ringing in his ears from that time, and has alleged that he currently experiences ringing in his ears.  The Board finds these statements to be competent and credible and places great weight of probative value on them.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  Therefore, resolving any doubt in favor of the Veteran, service connection for tinnitus is granted.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


